 

Your Internet Defender Inc. 8-K [yidi-8k_072514.htm]

 

Exhibit 10.09

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this "Agreement") is made and entered into
as of August ___, 2014, by and between Your Internet Defender Inc., a Nevada
corporation (the "Company"), and ____________________ (the "Purchaser").

 

WHEREAS, this Agreement is made pursuant to the Stock Purchase Agreement, dated
as of the date hereof, among the Company and the Purchaser (the "Purchase
Agreement"), and

 

WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to issue and
sell to the Purchaser and the Purchaser has agreed to purchase from the Company,
an aggregate of 1,000,000 shares of the Company's common stock, $0.0001 par
value per share, at $2.00 per share (the "Shares"),

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

1. Piggy Back Rights. If at any time the Company shall determine to prepare and
file with the Securities and Exchange Commission (the "Commission") a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (the "Securities Act"), of any of its
equity securities, other than (a) on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business, (b) a registration relating solely to a Commission Rule 145
transaction, (c) equity securities issuable in connection with stock options or
other employee benefit plans, or (d) a public offering of the capital stock of
the Company to the general public which is effected pursuant to a registration
statement filed with, and declared effective by, the Commission under the
Securities Act (a "Public Offering"), then the Company shall send to the
Purchaser written notice of such determination and, if within fifteen days after
receipt of such notice, the Purchaser shall so request in writing, the Company
shall include in such registration statement all or any part of the Shares that
the Holder requests to be registered (the "Registrable Securities"), subject, in
the event of an underwritten offering, to the Purchaser agreeing to sign an
underwriting agreement  in form agreed-upon by the Company and the underwriters
and containing customary terms relating to the Purchaser as a selling
shareholder, and to customary cutbacks requested by the managing underwriter of
all selling stockholders thereunder, on a pro-rata basis with any other selling
stockholders.

 

2. Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under Section 1 prior to
the effectiveness of such registration whether or not the Purchaser has elected
to include Registrable Securities in such registration. The Purchaser agrees
that, upon receipt of notice from the Company that the Company has determined to
withdraw any registration statement pursuant to this subsection, such Purchaser
will discontinue its disposition of securities pursuant to such registration
statement and, if so directed by the Company, will deliver to the Company (at
the Company's expense) all copies, other than permanent file copies, then in
such Purchaser's possession of the prospectus covering securities which was in
effect at the time of such notice.

 

3. Expenses of Registration. All expenses, other than Selling Expenses (as
defined below), incurred by the Company in complying with this Agreement,
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for the
Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration ("Registration Expenses")
incurred in connection with all registrations pursuant to this Agreement shall
be borne by the Company; provided, however, that in the event the Purchaser
alone, but not the Company, initiates the request that a registration be
withdrawn prior to its effectiveness, all Registration Expenses incurred in
connection with that registration shall be borne by the Purchaser. All
underwriting discounts, selling commissions and stock transfer taxes applicable
to the securities registered by the Company on behalf of the Purchaser and,
except as set forth above, all fees and disbursements of counsel for the
Purchaser ("Selling Expenses") relating to the Shares registered on behalf of
the Purchaser shall be borne by the Purchaser.

 



 



 

4. Registration Procedures. In the case of each registration, qualification or
compliance to be effected by the Company pursuant to this Agreement, the Company
will keep the Purchaser advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof. In
the event the Company determines, within its sole discretion, to register its
securities, then the Company will:

 

(a) use its reasonable efforts to effect the registration and the sale of the
Registrable Securities in accordance with the intended method of disposition
thereof;

 

(b) prepare and file with the Commission a registration statement with respect
to such Registrable Securities (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
will furnish to the counsel selected by the Purchaser copies of all such
documents proposed to be filed);

 

(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such registration statement during
such period in accordance with the intended methods of disposition by the
Purchaser set forth in such registration statement;

 

(d) during the period in which the Company keeps a registration statement
effective, furnish to the Purchaser such number of copies of such registration
statement, each amendment and supplement thereto, the prospectus included in
such registration statement (including each preliminary prospectus) and such
other documents as Purchaser may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by Purchaser;

 

(e) use its reasonable efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
Purchaser reasonably requests (provided that the Company will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) subject itself
to taxation in any such jurisdiction where it would not otherwise be subject to
taxation or (iii) consent to general service of process in any such jurisdiction
where it would not otherwise be subject to service of process but for this
subparagraph);

 

(f) notify the Purchaser any time the Company becomes aware a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and the
Company shall prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the Purchaser of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

 

(g) use its reasonable efforts to cause Registrable Securities to continue to be
listed on the exchange on which the Company's securities currently trade, or
make application to and be approved for trading on a higher exchange;

 

(h) enter into such customary agreements (including underwriting agreements in
customary form, provided that such underwriting agreement shall be reasonably
satisfactory to the Company);

 

(i) upon receipt and execution of such confidentiality agreements as the Company
may reasonably request from parties who are not otherwise subject to
confidentiality obligations because of the nature of their profession (e.g.,
underwriters, attorneys and accountants), make available for inspection by the
Purchaser, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
Purchaser or such underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by Purchaser or any such underwriter, attorney,
accountant or agent in connection with such registration statement; and

 

2

 



 

(j) otherwise use its reasonable efforts to comply with all applicable rules and
regulations of the Commission.

 

5. Indemnification.

 

(a) The Company agrees to indemnify, to the extent permitted by law, each holder
of Registrable Securities, its officers and directors and each person who
controls such holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses caused by any violation or
alleged violation by the Company of the Securities Act, the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law, any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any affidavits or written information supplied or withheld from the
Company relating to such holder’s ownership of Registrable Securities or as
otherwise required under the Securities Act furnished by such holder expressly
for use in such registration statement or by such holder’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has timely furnished such holder with the
number of copies of the same reasonably requested by such holder.

 

(b) In connection with any registration statement in which Purchaser is
participating, Purchaser will furnish to the Company in writing such information
and affidavits relating to such Purchaser’s ownership of Registrable Securities
or as otherwise required under the Securities Act as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, will indemnify the Company, its
directors and officers and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such holder which was expressly provided for use in such
registration statement and was included in such registration statement in
reliance on and in conformity with such written information or affidavit.

 

(c) Any person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is not assumed or not defended because of a
conflict of interest pursuant to clause (ii) of the preceding sentence, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim.

 

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of securities.

 

3

 



 

(e) The Company also agrees to make such provisions, as are requested by any
indemnified party, for contribution to such party in the event the indemnified
party would be entitled to indemnification hereunder but the Company’s
indemnification is unavailable for any reason. The Company shall contribute to
the amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage, or expense in such proportion as is appropriate to
reflect the relative fault of the indemnified party on the one hand and of the
Company on the other in connection with the violations, statements or omissions
that resulted in such loss, liability, claim, damage or expense as well as any
other relevant equitable considerations. The relative fault of the indemnified
party and of the Company shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnified party or by the Company and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such statement or
omission.

 

6. Termination of Registration Rights. The Company’s obligations pursuant to
Section 1 shall expire upon the earlier to occur of the following: (a) when all
Registrable Securities held by the Purchaser have been sold or transferred in
any manner to any person or entity, including, but not limited to, sales
pursuant to a registration statement, Rule 144 sales or otherwise, (b) at such
time as all Registrable Shares of the Purchaser can be sold in any three-month
period under the Commission’s Rule 144, or (c) five (5) years after a Public
Offering taking place after the date of this Agreement.

 

7. Stand-Off Agreement. So long as the Company’s obligations pursuant to Section
1 have not expired, the Purchaser, if requested by the Company and an
underwriter of the common stock or other securities of the Company, shall agree
not to sell or otherwise transfer or dispose of any Registrable Securities or
other securities of the Company (except for those securities being registered)
held by such Purchaser for a specified period of time (not to exceed 180 days)
following the effective date of a registration statement filed in connection
with any public offering; provided, (a) all employees, officers, directors, and
greater than one percent (1%) preferred stock or common stock holders enter into
agreements in substantially the same form, and (b) that such agreement shall be
in a form reasonably satisfactory to the Company and such underwriter. The
Company may impose stop-transfer instructions with respect to the Registrable
Securities or other securities subject to the foregoing restriction until the
end of the stand-off period.

 

8. Miscellaneous.

 

(a) Governing Law. This Agreement shall be governed in all respects by the
internal laws of the Commonwealth of Massachusetts.

 

(b) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto.

 

(c) Entire Agreement; Amendment. This Agreement, its attachments and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the Company and the Purchaser.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.

 

(e) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

4

 



 

(f) Notices. Except in cases where oral or other notice is permitted by this
Agreement, all notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when hand
delivered, including delivery by messenger or courier service (or if delivery is
refused, at the time of refusal), to the address set forth below, (ii) when
received or refused as evidenced by the postal receipt if sent by United States
Mail as Certified Mail, Return Receipt Requested, with proper postage prepaid,
addressed as set forth below or (iii) when received as evidenced by the
transmission report of the facsimile machine of the transmitting party
acknowledging a good transmission if sent by facsimile0 to the number set forth
below:

 



If to the Company:                 Your Internet Defender Inc.       c/o
Corindus, Inc.       Attn:  David Handler, Chief Executive Officer       309
Waverly Oaks Rd., Suite 105       Waltham, MA  02452       Telephone:   (508)
653-3335           with a copy to:         McDermott Will & Emery LLP      
Attn:  Richard B. Smith, Esq.       28 State Street       Boston, MA  92109    
  Telephone:  (617) 535-3876                   If to Purchaser:                
               

  

Any of the parties may change its mailing address by giving notice to the other
party pursuant to this Subsection.

 

(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.

 

(Signature page follows)

 

5

 

 

(Signature Page to Registration Rights Agreement)

 

 

IN WITNESS WHEREOF, the parties below have executed this Agreement all as of the
date first written above.

 



PURCHASER:         [Name]         By:       [Name and title]              
COMPANY:        

YOUR INTERNET DEFENDER INC.
 

  By:          



 

6

